DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/360521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Park et al.(US 2017/0061878) teaches  an organic light emitting display comprises a display panel having data lines, scan lines, emission signal lines, and pixels. The display also comprises a data driver configured to provide a data voltage corresponding to an input image to one of the data lines connected to a pixel and a gate driver configured to provide an N-th scan pulse to an N-th scan line to charge the pixel with the data voltage during a scan period within a frame period.
As to claim 1, the prior art of record does not disclose applicant’s claimed invention:
 “A circuit device used for an electro-optical element including a plurality of scan lines, a plurality of pixel circuits respectively corresponding to one of the plurality of scan lines, a plurality of pixels respectively corresponding to one of the plurality of pixel circuits, the electro-optical element displaying a single image in a field, comprising: a scan line drive circuit configured to output a plurality of selection signals respectively corresponding to the plurality of scan lines, wherein the field includes first to n-th scan line selection periods in which first to n-th bits of display data are supplied to a pixel circuit included in the plurality of pixel circuits, n being an integer of 2 or greater, and first to n-th display periods in which a pixel of the plurality of pixels connected to the pixel circuit is ON-state or OFF-state, based on the first to n-th bits supplied to the pixel circuit, the field includes a plurality of subfields, the scan line drive circuit, in a subfield included in the plurality of subfields, selects once a scan line group to be selected among the plurality of scan lines, the scan line group includes a scan line connected to a pixel circuit to which an i-th bit of the first to n-th bits of the display data is supplied in the subfield, i being an integer from 1 to n, and a scan line connected to a pixel circuit to which a j-th bit of the first to n-th bits of the display data is supplied in the subfield, j being an integer from 1 to n and different from i.”
As to claim 10, the prior art of record does not disclose applicant’s claimed invention:
“An electro-optical element, comprising: a plurality of scan lines; a data line; a plurality of pixel portions arranged corresponding to respective intersections of the plurality of scan lines and the data line; and a scan line drive circuit configured to drive the plurality of scan lines, wherein each pixel portion of the plurality of pixel portions includes a pixel circuit that holds display data constituted by first to n-th bits bit by bit in a predetermined order, n being an integer of 2 or greater and a pixel that is ON-state or OFF-state based on the held display data, -6-Application No. 17/360,591 the scan line drive circuit selects once, in each subfield included in a plurality of subfields, a scan line group to be selected among the plurality of scan lines, and the scan line group includes in the subfield, a scan line corresponding to a pixel circuit to which display data of an i-th bit is supplied, i being an integer from 1 to n and a scan line corresponding to a pixel circuit to which display data of a j-th bit is supplied, j being an integer from 1 to n and different from i."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624